Citation Nr: 1627279	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  14-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides or other chemicals.  


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1992.  This case is before the Board of Veterans' Appeals (Board) on appeal of June 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

REMAND

The Veteran asserts that his currently diagnosed Parkinson's disease had its onset in service.  In the alternative, the Veteran asserts that his condition is the result of his claimed exposure to herbicides and other toxic chemicals in service.  

The Veteran submitted multiple statements regarding his alleged exposure to toxic chemicals during service.  Specifically, he claimed exposure to chemicals such as herbicides, diesel fumes, and industrial solvents.  The Veteran asserted that he was exposed to herbicides throughout his entire period of active duty service.  

In a December 2011 statement, the Veteran asserted that herbicides were used in Georgia and Kentucky in 1945, 1967, 1968, and 1973.  In a March 2012 statement, the Veteran asserted that he was exposed to Agent Orange and diesel fumes in Fort Knox, Kentucky; Fort Lewis, Washington; and Fort Stewart, Georgia.  In March 2014, the Veteran provided additional details regarding his exposure to toxic chemicals.  He reported chemical exposure from industrial solvents used to maintain weapons, diesel fumes through inhalation, and depleted uranium from tank rounds.  

In his July 2014 substantive appeal, the Veteran indicated that herbicides were stored or previously tested at the posts where he was stationed including Fort Drum and the demilitarized zone (DMZ) in South Korea.  He also stated that he was exposed to chemicals found in cleaning solvent used to clean machinery, vehicles, and weapons.  He also asserted that he had direct exposure to vehicle exhaust fumes on a regular basis.  The Veteran stated that he experienced symptoms of Parkinson's disease during service, particularly, extremely oily skin, loss of smell and taste, stone facial expression, and no compulsive behaviors.  

Service personnel records show that the Veteran served as a battalion motor officer, armor crewman, scout platoon leader, platoon leader, commander, project officer, and squadron operations officer, for various units.  Service personnel records further show that the Veteran's duties included training soldiers and vehicle maintenance management.  He also attended chemical officer school.

The Veteran has asserted that he was exposed to pesticides, herbicides, MPTP, diesel fumes, depleted uranium, and cleaning solvent during service.  The Veteran did not provide specific details regarding such exposure, to include the duties involved when the claimed exposure occurred.  Nonetheless, the Veteran is competent to describe exposure and contact with diesel fumes, depleted uranium, and cleaning solvents, etc.  He also alleges the manifestation of Parkinson symptoms in service.  

The Board notes that the Veteran has not been afforded a VA examination with respect to his claim.  Generally, a VA examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran's competent lay statements regarding exposure to certain chemicals and symptoms of Parkinson's disease in service are competent evidence as to factual matters of which he has first-hand knowledge, and the presence of observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  An August 2014 private medical statement noted that toxic exposures contribute to Parkinsonism (although the examiner appeared to solely reference Agent Orange exposure).  As there is a diagnosis of Parkinson's disease and/or Parkinsonism/neurologic disease, lay statements indicating that the condition began in service or was caused by in-service exposure to chemicals, at least an indication that the Veteran's Parkinson's disease may be related to his active duty service, the Board finds that the Veteran should be afforded a VA examination.  McLendon, 20 Vet. App. at 83. 

With respect to the claimed herbicide exposure, the RO has determined that the Veteran has submitted insufficient evidence to verify herbicide exposure.  On remand, the Veteran should be afforded an additional opportunity to provide the approximate dates, location(s), and nature of the alleged exposure to herbicides.  See M21-1, Part IV.ii.1.H.7.a: Verifying Herbicide Exposure on a Factual Basis in Other Locations.
  
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request specific details regarding the approximate dates, location(s), and nature of each alleged exposure to herbicides.  In this respect, the Veteran should be requested to articulate the basis for his belief that herbicides as defined by regulation - specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram - were present at each location he reports exposure.

2.  After allowing for an appropriate period of time to respond, the RO JSRRC coordinator should reconsider whether the Veteran has provided sufficient information to verify his alleged herbicide exposure.

3.  If necessary, the Veteran should be afforded a VA examination by a medical doctor with sufficient expertise to determine the nature and etiology of Parkinson's disease.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should interview the Veteran for a detailed explanation regarding his toxic exposures in service as well as claimed symptom manifestations of neurologic disease.  

Following a review of the claims folder, the examiner is requested to provide opinion as to the appropriate diagnosis for the Veteran's neurologic impairment, and whether there is a 50 percent or better probability that such disease (variously diagnosed as Parkinson's disease/Parkinsonism) originated during service or is otherwise causally related to service.  In doing so, the examiner must specifically discuss the Veteran's statements that he experienced symptoms of Parkinson's disease during service and was exposed to toxic chemicals.  The examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's recollections of manifesting Parkinson's disease symptoms during service. 

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

